MEMORANDUM **
Robert D. Hill appeals pro se the Tax Court’s summary judgment upholding the Commissioner of Internal Revenue’s determination approving proposed collection actions to be taken with respect to an income tax assessment against Hill for 1998. We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), we affirm.
Summary judgment was proper because the Internal Revenue Service presented uncontroverted evidence establishing that it provided Hill with adequate notice, see Hughes v. United States, 953 F.2d 531, 536 (9th Cir.1992), and Hill’s statement that he did not receive notice is insufficient to create a genuine issue of material fact on this issue. See Hansen, 7 F.3d at 138. Hill also failed to raise a genuine issue of material fact as to whether the IRS appeals officer abused his discretion in determining, pursuant to 26 U.S.C. § 6330(c)(1), that the IRS had met the requirements of applicable law and administrative procedures, see id.
The Tax Court did not err by considering the IRS exhibits as part of the administrative record. See, e.g., Thompson v. U.S. Dept. of Labor, 885 F.2d 551, 551 (9th Cir.1989) (the whole administrative record consists of all documents and materials directly or indirectly considered by agency decision-makers).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.